2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 1 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 2 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 3 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 4 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 5 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 6 of 7
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-9   Page 7 of 7
